 



PERFORMANCE UNIT AWARD AGREEMENT
THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.
     THIS PERFORMANCE UNIT AWARD AGREEMENT (hereinafter, the “Agreement”) made
as of the ___day of                     , ___, between Goodrich Corporation, a
New York corporation (the “Company”), and                      (the “Employee”).
For purposes of this Agreement, all capitalized terms not defined herein shall
have the meanings ascribed thereto under the terms of the Goodrich Corporation
2001 Equity Compensation Plan (as amended, the “Plan”), unless otherwise noted.
     WHEREAS, the Employee is employed by the Company or its subsidiaries; and
     WHEREAS, the Company wishes to grant to the Employee an award of
performance units under the Plan, subject to the conditions and restrictions set
forth in the Plan and this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the Company and the Employee agree as follows:

1.   Grant of Units. The Company hereby grants to the Employee
                     performance units (the “Units”). If the Company declares a
dividend payment on the Company’s common stock, par value $5.00 per share
(“Common Stock”) during the Term, as defined below, then the number of Units
covered by this Agreement shall be increased as of the dividend payment date by
the number of shares, if any, of the Common Stock that could be purchased on
such date by such dividend payment. For purposes of determining the number of
shares of the Common Stock that could be purchased by such dividend payment as
of the dividend payment date, the amount of             shares of the Common
Stock that could be purchased shall be determined by reference to the fair
market value of the Common Stock, as calculated pursuant to Section 14 of the
Plan, as of such date.   2.   Term of Units. The term of the Units (the “Term”)
will begin on January 2, 2007 and will end on December 31, 2009.   3.   Unit
Value Measurement. Except as otherwise provided in section 7 below, the
aggregate value of the Participant’s Units (the “Benefit Amount”) shall be
determined as of the last day of the Term, and shall be equal to the product of
the number of Units then covered under this Agreement and the fair market value
of one share of the Common Stock, as calculated pursuant to Section 14 of the
Plan, as of the last day of the Term.   4.   Earned Percentage. Except as
otherwise provided in Section 6 and Section 7 below, the Employee shall be
entitled to a benefit payment under this Agreement equal to the specified
percentage (the “Earned Percentage”) of the Benefit Amount. The Earned
Percentage of an amount equal to one-half of the Units covered by this Agreement
(the “ROIC Units”) shall be determined in accordance with the provisions of
subsection (a) of this Section 4, and the Earned Percentage of an amount equal
to the other one-half of the

 



--------------------------------------------------------------------------------



 



    Units covered by this Agreement (the “RTSR Units”) shall be determined in
accordance with the provisions of subsection (b) of this Section 4.

     (a) Return on Invested Capital. The Earned Percentage of the ROIC Units
shall be determined by reference to the Return on Invested Capital (as defined
below) and will be calculated in accordance with the following schedule:

              2007-2009 Goals   Return On Invested   Earned Percentage    
Capital    
Threshold
  TBD     0 %
Target
  TBD     100 %
Maximum
  TBD     200 %

With respect to levels of the Company’s Return on Invested Capital that fall
within the threshold, target and maximum levels specified above, the Earned
Percentage of the ROIC Units will be interpolated on a straight line basis. For
purposes of this Agreement, the term “Return on Invested Capital” means
“Earnings Before Interest and Taxes (“EBIT”) after tax” excluding Special Items
(as defined below) divided by average invested capital (determined at the total
Company level). EBIT shall be equal to the EBIT amount used for the Goodrich
Corporation Management Incentive Program and the Goodrich Corporation Senior
Executive Management Incentive Plan calculations. The tax rate applied to EBIT
shall be the Company’s effective tax rate, except when management determines
that certain discrete items should be excluded from the tax rate. In those
instances, the effective tax rate shall be the Company’s effective tax rate
excluding the impact of the discrete items. Invested capital is defined as the
sum of: accounts receivable (excluding accounts receivable securitization);
inventory (net); deferred tax assets (current and noncurrent); goodwill; other
intangible assets (net of accumulated amortization); property, plant & equipment
(net of accumulated depreciation); other current assets (including prepaids);
and other noncurrent assets minus the sum of: accounts payable; accrued
expenses; other current liabilities; taxes payable; deferred tax liabilities
(current and noncurrent); other noncurrent liabilities; and the cumulative
translation account. Special Items include all items deemed by management to
have occurred during the Term that are not representative of the true underlying
results of the Term. Examples of Special Items include, but are not limited to,
significant tax litigation/settlements; debt issuance/exchange costs; and gains
and losses from the sale of a business. In all cases, the exclusion of Special
Items will be subject to the approval of the Compensation Committee.
     (b) Relative Total Shareholder Return. The Earned Percentage of the RTSR
Units shall be determined by reference to the Relative Total Shareholder Return
(as defined below) and will be calculated in accordance with the following
schedule:

      Relative Total Shareholder Return   Earned Percentage Percentile    
25th or Less
      0%
50th
  100%
95th or Higher
  200%

2



--------------------------------------------------------------------------------



 



With respect to levels of Relative Total Shareholder Return that fall within the
percentiles specified above, the Earned Percentage of the RTSR Units will be
interpolated on a straight line basis. For purposes of this Agreement, the term
“Relative Total Shareholder Return” means the percentage calculated using the
Total Shareholder Return (“TSR”) for Common Stock for each year of the Term
(using the dividend reinvestment approach to calculating shareholder return)
divided by the Total Shareholder Return for the Aerospace Peer Group (as defined
below) (using the dividend reinvestment approach to calculating shareholder
return). TSR is calculated for each year of the Term and then used to calculate
TSR for the Term as follows: (1+TSR1)(1+TSR2)(1+TSR3) 1/3. The TSR for Goodrich
is then divided by the TSR for the Aerospace Peer Group, the product of which
will be the Relative Total Stock Value for the Term. The overall performance of
the Aerospace Peer Group is then analyzed to identify the 25th, 50th and 75th
percentile performance. The Earned Percentage of RTSR Units will be determined
based on the Company’s Relative Total Stock Value and its placement between the
three identified performance points.
     (c) Aerospace Peer Group. The Aerospace Peer Group is a group of aerospace
companies selected, from time to time, by the Company’s Compensation Committee.
The Aerospace Peer Group must be set by the Compensation Committee within
90 days of the beginning of a Term. If during the Term there is any change in
the corporate capitalization of any aerospace company in the Aerospace Peer
Group, such as a stock split, a corporate transaction (any merger,
consolidation, separation including a spin-off or other distribution of stock or
property of such aerospace company, or reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Internal Revenue Code)) or any partial or complete liquidation of any such
aerospace company, the Compensation Committee, to the extent it deems it
necessary and/or appropriate, in its sole discretion, shall take such change
into account in determining the TSR of such aerospace company in the Aerospace
Peer Group for purposes of subsection (b) of Section 4 (including, without
limitation, by making such determination as if the change had not occurred or by
eliminating such aerospace company from the Aerospace Peer Group for the Term).
     (d) Responsibility for Calculations. All calculations of (i) the Company’s
Return on Invested Capital and Relative Total Shareholder Return and (ii) the
Earned Percentages of the ROIC Units and the RTSR Units shall be determined by
the Committee in the exercise of its sole discretion, and any such calculations
shall be final.

5.   Benefit Payment. The benefit payment due to the Employee under this
Agreement shall be paid to the Employee (or, if the Employee is deceased, the
Employee’s beneficiary, as defined in Section 8) in a lump sum cash payment,
subject to the provisions of Section 9 below. Except as otherwise provided in
Section 7 below, such payment shall be paid by the Company as soon as
practicable after the last date of the Term but, in any event, on or before
March 15 of the year immediately following the end of the Term.

3



--------------------------------------------------------------------------------



 



6.   Termination of Employment

     (a) Retirement, Death or Disability. If the Employee’s employment with the
Company terminates due to retirement, death or permanent and total disability,
then the amount of benefit otherwise payable to the Employee (or, if the
Employee is deceased, the Employee’s beneficiary, as defined in Section 8)
hereunder shall be reduced by multiplying such amount by a fraction, the
numerator of which shall be the number of months (rounded upward to the nearest
month) of employment that the Employee has completed with the Company during the
Term and the denominator shall be 36. For the purpose of this Section 6(a), the
Employee shall be treated as having retired if the Employee terminates
employment with the Company at any time after the Employee is eligible for early
retirement as provided under the terms of the Goodrich Corporation Employees’
Pension Plan (or would be eligible for early retirement under such plan if the
Employee was a participant in such plan or as provided in a subsidiary company’s
salaried pension plan in the event the Employee’s pension benefits are received
solely from the subsidiary’s plan) in effect at the time of such termination.
     (b) Other Termination of Employment. Except as provided in Section 7 below,
if the Employee’s employment is terminated prior to the last day of the Term for
any reasons other than retirement, death or permanent and total disability, then
the Employee will not be entitled to the payment of any benefit under this
Agreement.
     (c) Cause. Notwithstanding any provisions of this Agreement to the
contrary, if the Employee’s employment with the Company or any of its
subsidiaries is terminated for “cause”, as defined in this Section 6(c), the
Committee may, in its sole discretion, immediately cancel the Units granted
under this Agreement. For the purpose of this Agreement, other than for the
purpose of Section 7, “cause” shall mean a termination of employment by the
Company due to (i) the violation by the Employee of any rule, regulation, or
policy of the Company, including the Company’s Business Code of Conduct;
(ii) the failure by the Employee to meet any requirement reasonably imposed upon
such employee by the Company as a condition of continued employment; (iii) the
violation by the Employee of any federal, state or local law or regulation;
(iv) the commission by the Employee of an act of fraud, theft, misappropriation
of funds, dishonesty, bad faith or disloyalty; (v) the failure by the Employee
to perform consistently the duties of the position held by such employee in a
manner which satisfies the expectations of the Company after such Employee has
been provided written notice of performance deficiencies and a reasonable
opportunity to correct those deficiencies; or (vi) the dereliction or neglect by
the Employee in the performance of such employee’s job duties.

7.   Change in Control.

     (a) Change in Control Payment. Anything to the contrary notwithstanding, in
the event a Change in Control, as that term is defined in the Plan, of the
Company shall occur, then a benefit payment (the “CIC Payment”) shall be made to
the Employee within five business days following the occurrence of the Change in
Control. The CIC Payment

4



--------------------------------------------------------------------------------



 



shall be equal to the product of the number of Units then covered under this
Agreement and the greatest of (i) the product of an Earned Percentage of 100%
(Target) and the fair market value of one share of the Common Stock, as
calculated pursuant to Section 14 of the Plan, as of the date of the Change in
Control or (ii) the quotient of the Benefit Amount most recently paid to the
Employee pursuant to a Performance Unit Award Agreement between the Company and
the Employee (the “Recent PUP Award”) and the number of Units granted to the
Employee under the Recent PUP Award. The amount of such CIC Payment shall be
reduced by multiplying such amount by a fraction, the numerator of which shall
be the number of months (rounded upward to the nearest month) of employment that
the Employee has completed with the Company during the Term up to the date of
the Change in Control and the denominator shall be 36.
     (b) Termination of Employment Payment. If the Employee’s employment with
the Company terminates, other than for “cause” as defined in this Section 7(b),
during the Term as a result of a Change in Control, then an additional benefit
payment (the “Termination Payment”) shall be made to the Employee within five
business days following the termination of employment. The Termination Payment
shall be equal to the unreduced CIC Payment as calculated in Section 7(a) less
the CIC Payment made or to be made to the Employee as provided in Section 7(a).
For the purpose of Section 7, “cause” shall mean a termination of employment by
the Company due to (i) the willful and continued failure by the Employee to
substantially perform the Employee’s duties with the Company, which failure
causes material and demonstrable injury to the Company (other than any such
failure resulting from the Employee’s incapacity due to physical or mental
illness), after a demand for substantial performance is delivered to the
Employee which specifically identifies the manner in which the Employee has not
substantially performed the Employee’s duties, and after the Employee has been
given a period of at least thirty (30) days to correct the Employee’s
performance, or (ii) the willful engaging by the Employee in other gross
misconduct materially and demonstrably injurious to the Company. For purposes of
the foregoing definition of “cause”, no act, or failure to act, on the
Employee’s part shall be considered “willful” unless conclusively demonstrated
to have been done, or omitted to be done, by the Employee not in good faith and
without reasonable belief that the Employee’s action or omission was in the best
interests of the Company.
     (c) Other. Notwithstanding the foregoing, in no event shall the Employee be
required to refund to the Company, or have offset against any other payment due
the Employee from or on behalf of the Company, all or any portion of a CIC
Payment or Termination Payment.

8.   Assignability/Beneficiary. The rights of the Employee contingent or
otherwise in the Units cannot and shall not be sold, assigned, pledged or
otherwise transferred or encumbered other than by will or by the laws of descent
and distribution. The Employee may designate a beneficiary or beneficiaries to
receive any payments that are due under Section 5 following the Employee’s
death. To be effective, such designation must be made in accordance with such
rules and on such form as prescribed by the Company’s corporate compensation
group for such purpose which completed form must be received by the Company’s
corporate compensation group or its designee before the Employee’s

5



--------------------------------------------------------------------------------



 



    death. If the Employee fails to designate a beneficiary, or if no designated
beneficiary survives the Employee’s death, the Employee’s estate shall be deemed
the Employee’s beneficiary.   9.   Tax Withholding. At the time any payment to
the Employee is made under this Agreement, the aggregate amount of such payment
shall be reduced by the amount of any federal, state and local tax withholding
requirements imposed on such payment.   10.   Changes in Capital Structure. The
number of Units covered under this Agreement will be adjusted appropriately in
the event of any stock split, stock dividend, combination of             shares,
merger, consolidation, reorganization, or other change in the nature of the
shares of Common Stock of the Company in the same manner in which other
outstanding shares of Common Stock not subject to the Plan are adjusted;
provided, that the number of Units subject to this Agreement shall always be a
whole number.   11.   Continued Employment. Nothing contained herein shall be
construed as conferring upon the Employee the right to continue in the employ of
the Company or any of its subsidiaries as an executive or in any other capacity.
  12.   Parties to Agreement. This Agreement and the terms and conditions herein
set forth are subject in all respects to the terms and conditions of the Plan,
which are controlling. All decisions or interpretations of the Board and of the
Committee referred to herein shall be binding and conclusive upon the Employee
or upon the Employee’s executors or administrators or beneficiaries with respect
to any question arising hereunder or under the Plan. This Agreement will
constitute an agreement between the Company and the Employee as of the date
first above written, which shall bind and inure to the benefit of their
respective executors, administrators, beneficiaries, successors and assigns.  
13.   Modification. No change, termination, waiver or modification of this
Agreement will be valid unless in writing and signed by all of the parties to
this Agreement.   14.   Consent to Jurisdiction. The Employee hereby consents to
the jurisdiction of any state or federal court located in the county in which
the principal executive office of the Company is then located for purposes of
the enforcement of this Agreement and waives personal service of any and all
process upon the Employee. The Employee waives any objection to venue of any
action instituted under this Agreement.   15.   Notices. All notices,
designations, consents, offers or any other communications provided for in this
Agreement must be given in writing, personally delivered, or by facsimile
transmission with an appropriate written confirmation of receipt, by nationally
recognized overnight courier or by U.S. mail. Notice to the Company is to be
addressed to its then principal office. Notice to the Employee or any transferee
is to be addressed to his/her/its respective address as it appears in the
records of the Company, or to such other address as may be designated by the
receiving party by notice in writing to the Secretary of the Company.   16.  
Further Assurances. At any time, and from time to time after executing this
Agreement, the Employee will execute such additional instruments and take such
actions

6



--------------------------------------------------------------------------------



 



    as may be reasonably requested by the Company to confirm or perfect or
otherwise to carry out the intent and purpose of this Agreement.

17.   Provisions Severable. If any provision of this Agreement is invalid or
unenforceable, it shall not affect the other provisions, and this Agreement
shall remain in effect as though the invalid or unenforceable provisions were
omitted. Upon a determination that any term or other provision is invalid or
unenforceable, the Company shall in good faith modify this Agreement so as to
effect the original intent of the parties as closely as possible.   18.  
Captions. Captions herein are for convenience of reference only and shall not be
considered in construing this Agreement.   19.   Entire Agreement. This
Agreement represents the parties’ entire understanding and agreement with
respect to the issuance of the Units, and each of the parties acknowledges that
it has not made any, and makes no promises, representations or undertakings,
other than those expressly set forth or referred to therein.   20.   Governing
Law. This Agreement is subject to the condition that this award will conform
with any applicable provisions of any state or federal law or regulation in
force either at the time of grant. The Committee and the Board reserve the right
pursuant to the condition mentioned in this paragraph to terminate all or a
portion of this Agreement if in the opinion of the Committee and Board, this
Agreement does not conform with any such applicable state or federal law or
regulation and such nonconformance shall cause material harm to the Company.    
  This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.   21.   409A Compliance. Notwithstanding any
provisions of the Plan or this Agreement to the contrary and, to the extent
applicable, the Plan and this Agreement shall be interpreted, construed and
administered (including with respect to any amendment, modification or
termination of the Plan or this Agreement) in such a manner so as to comply with
the provisions of Section 409A of the Internal Revenue Code, as amended, and any
related Internal Revenue Service guidance promulgated thereunder, including, if
required, delayed distribution of the benefit payment for six months following
separation from service for any specified employee as defined under
Section 409A.

     IN WITNESS WHEREOF, the parties agree to the terms and conditions stated
herein by signing and returning to the Company the attached copy hereof.

                          GOODRICH CORPORATION    
 
               
 
      By:        
 
               
 
          Vice President    
Accepted by:
               
 
               
 
 
               
(Employee’s name)
               

7